Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The structure previously set forth in the claim is obvious over the prior art; however, the prior art of record does not obviate the method as set forth, which requires the addition of acidic solutions to the mixture.  The closest prior art to Chiu (cited) does not necessitate such an addition.  Any acidic functionality in the method of Chiu is provided as a functional group on the amphiphilic polymer material making up the coating of the pdots.  Although acids are used elsewhere in the art, all use of these acids are in terms of cleaning the formed products and not to the actual production of the structure as is instantly claimed.  The prior art generally teaches the nucleation and functionalization of the pdots through disposing the conjugated polymer and copolymer in distilled water.   On this basis, the claims are allowable over the prior art as the claimed subject matter cannot be anticipated or rendered obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585.  The examiner can normally be reached on M-F 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew E. Hoban/Primary Examiner, Art Unit 1734